Citation Nr: 1143672	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-34 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a postoperative right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel









INTRODUCTION


The Veteran, who is the appellant, served on active duty from September 1978 to September 1992, from April 2004 to March 2005, from November 2005 to November 2006, and from March 2008 to July 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2007 of the Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2010, the Board issued a decision and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an Order in September 2011, the Court granted a Joint Motion for Remand and vacated the Board's decision regarding a rating higher than 10 percent a postoperative right knee disability for compliance with the instructions in the Joint Motion.

While the claim before the Board was on appeal to the Court, in May 2011 the Veteran filed claims of service connection for neck and back disabilities, a bilateral shoulder disability, and a bilateral hip disability.  The Veteran also raises the claim of service connection for a psychiatric disorder.  The claims are referred to an Agency of Original Jurisdiction for appropriate action.  

The claim for increase for the left knee is REMANDED to the RO via the Appeals Management Center in Washington, DC.  








REMAND

In the Joint Motion, the parties agreed that the Board did not discuss why the Veteran would not be entitled to a separate rating by analogy under Diagnostic Codes 5258 (for cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint), or Diagnostic Code 5259 (for removal of semilunar cartilage that is symptomatic).  The parties also agreed that the Board did not adequately discuss the lay evidence favorable to the Veteran.

As the medical records, statements by the Veteran's co-workers, and the Veteran's statements suggest a material change in the Veteran's disability since he was last examined by VA in 2009, a reexamination is warranted under 38 C.F.R. § 3.327

Accordingly, the case is REMANDED for the following action:


1.  Afford the Veteran a VA examination to determine the current level of right knee impairment.

The examiner is asked to describe:

a).  Range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigue, swelling, atrophy, or additional loss of motion associated with flare-ups or on repetitive use; any additional functional loss should be expressed in terms of additional limitation of flexion or extension, that is, if feasible, any additional loss of function should be expressed in degrees of loss of flexion or extension; 


b).  Any recurrent subluxation or instability; 

c).  Any instability, including reflexive giving way of the knee due to pain; 

d).  The frequency of each of the following symptoms: locking, popping, grinding, pain, and effusion into the joint; and, 

e).  Any other symptomatic functional loss other than instability or limitation of flexion or extension due to the medial meniscectomy.

In formulating the opinion, the examiner is asked to address the following: 

f).  The Veteran's complaint of pain or flare-ups whether standing, sitting, walking, or with no movement at all.

g).  The Veteran's complaint of locking episodes, including while he is driving.

h).  The functional effects of the disability on the ordinary conditions of daily life and on employment.

The claims folder should be made available to the examiner.







2.  After the development requested above has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



